DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Shira Bergman on 3/10/21.

The application has been amended as follows: 
Cancel claims 7-13

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious a method for delivering a compound to an upper olfactory region as recited in claims 1 and 14. 
The prior art of record does not disclose the combination of features as recited in claims 1 and 14. The closest prior art reference is Djupesland (US 2011/0023869). Djupesland teaches a method for delivering a compound an upper olfactory region of a nasal cavity. Djupesland teaches actuating a nozzle to pressurize a proximal end of the nozzle, the nozzle housing a propellant chamber and including a 
Djupesland does not disclose releasing the compound from the outlet orifice of the compound channel and the propellant from the outlet orifice of the propellant channel, wherein once exited a respective orifice the compound and the propellant form a plume having a width of 5 degrees or less to enable the plume to reach the upper olfactory region of a nasal cavity. 
Therefore, since the prior art of record does not disclose or render obvious all of the structural or functional limitations of the claims, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MARGARET M LUARCA/Examiner, Art Unit 3785